Citation Nr: 0310058	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a broken left 
ankle.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral verruca 
planteris.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

Procedural history

The veteran served on active duty from April 1977 to April 
1980. 

In June 1999, the RO received the veteran's claims for 
service connection for bilateral verruca planteris (claimed 
as foot problems), a broken left ankle, an eye disorder 
(claimed as eye injury/loss of vision), bilateral hearing 
loss and tinnitus.  In a February 2000 rating decision, the 
RO denied the claims.  The veteran disagreed with the 
February 2000 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in September 2000.  

The issues of entitlement to service connection for bilateral 
hearing loss and for bilateral verruca plantaris will be 
addressed in the Remand portion of this decision.

Issues not on appeal

The Board observes that in a September 2001 rating decision, 
the RO denied the veteran's claim for service connection for 
a stress fracture of the right second metatarsal.  This issue 
was not appealed.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C. § 7105, the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued.  
See also 38 C.F.R. § 20.200 (2002).  

The Board observes that in his initial claim of entitlement 
to VA compensation benefits (VA Form 21-526) filed in June 
1999, the veteran specifically claimed entitlement to service 
connection for a broken left ankle.  That matter has been 
adjudicated by the RO and is currently on appeal.  However, 
the veteran, in a statement accompanying his January 2001 VA 
Form 9, referred to what he described as right ankle 
problems.  The issue of entitlement to service connection for 
a right ankle disorder has not been adjudicated by the RO, 
and accordingly is not before the Board.  It is unclear 
whether the veteran mistakenly referred to a left ankle 
problem in his initial claim for benefits, or whether he is 
now claiming service connection for right ankle disability in 
addition to a claimed left ankle disability.  To the extent 
that the veteran is now claiming entitlement to service 
connection for a right ankle disorder, he should contact the 
RO.  


FINDINGS OF FACT

1.  The veteran does not have a diagnosed left ankle 
disorder.  Competent medical evidence does not reveal that 
the veteran's claimed left ankle disorder is causally related 
to an incident of his military service.

2.  The veteran does not have a diagnosed eye disorder.  
Competent medical evidence does not reveal that the veteran's 
claimed eye disorder is causally related to an incident of 
his military service.

3.  The veteran does not have a diagnosed disorder of 
tinnitus.  Competent medical evidence does not reveal that 
the veteran's claimed tinnitus is causally related to an 
incident of his military service.



CONCLUSIONS OF LAW

1.  A broken left ankle was not incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  An eye disorder was not incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

3.  Tinnitus was not incurred in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a broken left ankle, an eye disorder and tinnitus.  

As an initial matter, the Board observes that in a September 
2001 Supplemental Statement of the Case (SSOC), the RO stated 
that there had been no new and material evidence submitted on 
the issues of entitlement to service connection for an eye 
disorder and for a broken left ankle.  As indicated by the 
veteran's representative in the April 2003 informal hearing, 
these issues had not been the subjects of a final RO rating 
decision.  It appears that the veteran's June 1999 claim of 
entitlement to VA compensation benefits, which was denied by 
the RO in a February 2000 rating decision which was timely 
appealed, was his initial claim for such benefits.  The RO's 
use of terminology which referred to the submission of new 
and material evidence was accordingly inappropriate.  Cf. 
38 U.S.C.A. § 5108 (West 2002).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  After having carefully 
considered the matter, the Board concludes that despite the 
confusing use of terminology by the RO in the September 2001 
SSOC, it does not appear that these issues were decided under 
the new and material evidence standard.  The Board notes that 
in a September 2001 rating decision, released simultaneously 
with the SSOC, the RO did not refer to new and material 
evidence, but decided both issues on the merits and in 
accordance with current law and regulations.  It therefore 
does not appear that the veteran has been prejudiced by the 
reference to new and material evidence in the SSOC.  

Under these circumstances, a remand of this case for 
readjudication by the RO when the issues have ion fact been 
properly adjudicated would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied four of the veteran's claims by 
finding that they were not well grounded.  The VCAA 
subsequently eliminated the concept of a well grounded claim, 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (the Court) (previously the Court 
of Veterans' Appeals) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
(2000) (per curiam), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in a September 2001 rating decision, 
the RO denied service connection for bilateral verruca 
planteris, a left broken ankle, an eye disorder and tinnitus 
based on the substantive merits of the claims.  Thus, any 
procedural defect contained in past RO adjudications which 
applied the now obsolete well groundedness standard has since 
been rectified.  The veteran was given the opportunity to 
submit evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
February 2000 and September 2001 rating decisions, by the 
August 2000 SOC, and by the September 2001 SSOC of the 
pertinent law and regulations and the need to submit 
additional evidence on his claims.  

In addition, in June 1999, upon receipt of the veteran's 
initial claim for service connection, the RO sent the veteran 
a letter which notified him of the evidence necessary to 
substantiate his claims, and which offered him assistance in 
obtaining evidence to support his claims, including private 
medical evidence.  The June 1999 letter included release 
forms for the veteran to complete, in the event that he 
desired assistance from the RO in obtaining evidence.  By 
means of this letter and the attached release forms, the 
veteran was notified of the information he was responsible to 
provide, and that which VA would obtain on his behalf.  
A December 1999 letter from the RO also discussed evidence 
that would help in substantiating the veteran's claims (this 
letter referred to evidence necessary to well ground a claim, 
a concept that was eliminated by the VCAA).  

Most significantly, a letter was sent to the veteran in April 
2001, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the April 2001 letter as to what evidence 
he was required to provide and what evidence VA would attempt 
to obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. 

The Board notes that the April 2001 letter did request a 
response within 60 days.  However, it also expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  See also Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003) [referring specifically 
to notice sent by the Board under authority of 38 C.F.R. § 
19.9(a)(2)(ii), which is not the case here].  Since the one-
year time period afforded by the April 2001 letter has now 
expired, and it is clear that the claimant has nothing 
further to submit, adjudication of his claim can proceed.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response the June 1999 request for 
evidence, the veteran identified records from Dr. I.M., Dr. 
J.L.C., Dr. E.R.S., Dr. J.J.G., Dr. N.V. and Dr. J.P..  The 
RO requested these records in July 1999.  Dr. J.P. submitted 
the veteran's records in August 1999.  Also in August 1999, 
Dr. I.M. responded that he had no records for the veteran, 
and Dr. E.R.S. responded that he had no records prior to 
September 1995.  The remaining physicians did not respond, 
and the RO notified the veteran of this in August 2000.  The 
RO requested and obtained the veteran's service medical 
records and identified outpatient treatment records.  There 
is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

The veteran has specifically contended through his 
representative that, under the VCAA a VA medical examination 
is warranted in this case.  The representative points in the 
April 2003 informal hearing to the decision of the Court in 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) as 
supporting the proposition that a medical examination is 
required to evaluate a possible relationship to service for 
each of the claimed disabilities.  

In general, in order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Court in 
Charles held that, where there was evidence of record 
satisfying the first two requirements for service connection 
(current disability and in-service disease or injury), but 
there was not of record competent medical evidence addressing 
the third requirement (a nexus between the current disability 
and active service), VA erred in failing to obtain such a 
medical nexus opinion.  
  
In Charles, the Court found that there was of record 
competent evidence of a current diagnosis, and there was of 
record lay evidence of an in-service injury or disease; there 
was also lay evidence of continuity of symptomatology ever 
since service.  The Court found that such evidence sufficed 
to indicate that the appellant's disability may be associated 
with his active service, in accordance with 38 U.S.C. 
§ 5103A(d)(2)(B).

In this case, as will be discussed in more detail below, 
there is of record no current diagnosis of a broken left 
ankle, an eye disorder or tinnitus. The holding in Charles 
was clearly predicated on the existence of evidence of both 
in-service incurrence and of a current diagnosis.  The latter 
element is lacking as to the three issues here under 
consideration.
  
In short, in the absence of currently diagnosed disabilities, 
there is no requirement under either the statute or the 
Court's jurisprudence for a examination of the veteran.  See 
also Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . 
. "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].   

Accordingly, the Board rejects the veteran's contention that 
a VA examination is warranted as to any of the three 
disabilities under consideration.  As will be discussed in 
the Remand portion of this decision, additional development 
is, however, warranted with respect to the bilateral hearing 
loss and bilateral verruca planteris issues.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran submitted medical evidence in his 
possession in January 2001.  He was informed of his right to 
a hearing and was presented several options for presenting 
personal testimony; he indicated in his September 2001 VA 
Form 9 that he did not want a BVA hearing, and he never 
requested a hearing before the RO.  The veteran's 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.  

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, 12 Vet. App. at 
253.  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

1.  Entitlement to service connection for a broken left 
ankle.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for bilateral tinnitus.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the claimed broken left ankle, bilateral 
tinnitus and eye disorder were not incurred in service.  
Hickson element (1) is therefore not met, and all three 
claims fail on that basis.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  It is further noted that symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

With respect to the veteran's claimed broken left ankle, the 
record contains no evidence of any current left ankle 
disability.  VA outpatient podiatric treatment reports show 
recent treatment for plantar warts, tinea pedis and a small 
left calcaneal spur.  However, there is no diagnosis of, or 
pertinent findings related, to a disability of the left 
ankle.  

With respect to tinnitus, while the veteran submitted a 
February 2000 report of an audiological examination, in which 
the audiologist reported in a section marked "case history" 
a history of noise exposure and tinnitus in both ears.  The 
information in this section appears to have been provided by 
the veteran.  The clinical results section lists no findings 
related to tinnitus, and the examiner's summary shows no 
diagnosis of tinnitus.  The only diagnosis listed is 
sensorineural hearing loss (that issue will be addressed in 
the remand section below).  

There is no current medical evidence of record which refers 
to an eye disorder.  

To the extent that the veteran himself is attempting to 
establish the presence of the claimed disabilities, it is 
well-established that the veteran, as a layperson without 
medical training, is not qualified to render medical opinions 
regarding matters such as diagnosis and etiology of claimed 
disorders and disabilities, and his opinion is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."]


In short, in the absence of diagnosed disabilities with 
respect to the left ankle, the eyes and tinnitus, service 
connection may not be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Hickson element (1) is not satisfied, 
and the veteran's claim is denied on that basis alone.  

For the sake of completeness, the Board will also address the 
remaining two Hickson elements.    

With respect to the second Hickson element, in-service 
disease or injury, in the January 2001 notice of 
disagreement, the veteran stated that he fractured his 
"foot" in 1977, while in the service.  However, the veteran 
points to service records showing a fracture of his right 
second metatarsal.  As stated in the Introduction, that issue 
was separately adjudicated, an appeal was not filed and the 
issue is not before the Board.  The pertinent issue on appeal 
is a claimed fracture of the veteran's left ankle.  The 
service medical records, including those identified by the 
veteran in his notice of disagreement, do not reflect a 
fracture of the veteran's left ankle.  At separation in March 
1981, the veteran was found to have normal feet and lower 
extremities.  Thus, there is absolutely no evidence of a 
fracture to the left ankle in service. 

With respect to the veteran's eye, the service medical 
records show that the veteran complained in March 1979 that a 
small particle fell into his eye.  The examiner noted 
infected conjunctiva, rule out traumatic conjunctivitis.  The 
veteran was treated with medication, and on a follow-up 
visit, the examiner recorded the veteran's vision at 20/25 in 
both eyes, there was no significant stain noted and the 
anterior chamber was clear.  There are no further treatment 
reports during service, and at separation in March 1981, the 
veteran's eyes were found to be normal for visual acuity and 
refraction, an ophthalmoscopic examination was normal, the 
veteran's pupils were equal and reactive and his ocular 
motility was normal.  His vision was 20/20, bilaterally.  

Thus, with respect to the eyes, while there is evidence of an 
episode of conjunctivitis due to a foreign body in the 
veteran's eye, the evidence appears to show that it was acute 
in nature and resolved prior to separation.  There is no 
evidence of complaint of or treatment for an eye disability 
following service. 

With respect to tinnitus, the service medical records are 
completely silent as to complaints of ringing in the ears or 
tinnitus.  Other than an episode of otitis media in both ears 
noted in March 1978, there is no record of injury or disease 
affecting the veteran's ears or hearing while in service.  At 
separation, the veteran's ears and ear drums were found to be 
normal.  

In short, there is no objective evidence of any pertinent, 
significant in-service disease or injury.

Starting in 1999, almost two decades after he left service, 
the veteran began to  contend that he experienced in-service 
disease and injury.  Such lay statements may satisfy 
evidentiary requirements.  See Hickson, supra.  However, the 
veteran's recent vague statements are, in the opinion of the 
Board, outweighed by the service medical records.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].

Because the objective medical evidence does not refer to a 
chronic disability of the veteran's left ankle or eyes or 
diagnosis of tinnitus while he was in service, the Board 
finds that the second Hickson element is not satisfied.

With respect to the third Hickson element, as discussed 
above, there is no medical evidence linking any current 
symptoms to any incident of service.  The primary evidence in 
support of the veteran's claims comes from his own 
contentions.  However, although he is competent to report on 
his symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's broken left 
ankle, eye disorder and tinnitus resulted from a disease or 
injury incurred in active service.  The veteran's claims of 
entitlement to service connection for a broken left ankle, an 
eye disorder and tinnitus are therefore  denied.


ORDER

Service connection for a broken left ankle is denied.

Service connection for an eye disorder is denied.

Service connection for bilateral tinnitus is denied.


REMAND

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral verruca 
planteris.

Bilateral hearing loss

The veteran claims that exposure to engine noise during his 
active service caused his current bilateral hearing loss.

The veteran was found to have a hearing impairment at entry 
into service.  On examination in February 1977, the veteran's 
puretone averages were as follows: 

HERTZ	500	1000	2000	3000	4000 
RIGHT	25	15	15	n/a	50
LEFT		35	25	25	n/a	60

At separation in March 1981, the following puretone averages 
were recorded:

HERTZ	500	1000	2000	3000	4000 
RIGHT	15	15	10	10	60
LEFT		25	10	20	60	70

An audiometric examination in February 2000 presented its 
results in a format that is not usable for VA rating 
purposes.  The examiner found moderate high frequency 
sensorineural hearing loss in both ears that does not require 
the use of amplification.  Word recognition was excellent in 
the right ear and good in the left ear.  

The evidence thus reflects that the veteran already had some 
high frequency hearing loss prior to his induction into 
service.  Given the evidence of record, it is unclear whether 
the veteran's pre-existing hearing loss was aggravated by his 
military service.  With the exception of the 4000 Hertz 
range, all of the ranges that were recorded on both service 
examinations were either the same or had improved at the time 
of separation.  At the 4000 Hertz range, the scores for both 
ears were 10 dB higher at separation.  The Board concludes 
that further development is needed on this issue.

Bilateral foot disability

The veteran contends that while in Korea, he developed foot 
fungus, which has persisted and worsened since service.  He 
attributes his current verruca planteris to his history of 
foot fungus.

Service medical records show diagnosis of athlete's foot in 
March 1980.  In August 1980, the veteran complained of sores 
and irritation between the toes.  The examiner's assessment 
was athlete's foot or foot fungus.  In October 1980, the 
veteran complained of peeling between the toes.  The 
assessment was tinea pedis.  At separation, the veteran was 
found to have normal feet and lower extremities.  
April 1981 and May 1981 dermatology treatment notes show 
assessments of tinea pedis, with scaling between the toes 
shown in May 1981 and a fungus infection noted between the 
right toes in April 1981.

Dr. R.M.G. conducted a podiatric examination in September 
1999 and found multiple verruca covering the heels and 
forefoot of both feet.  He noted that there could be up to 
200 lesions.  The veteran complained that they had been 
present for many years.  

VA outpatient treatment records in March 2000 show a finding 
of plantar keratosis with keratotic tissue.  The lesions were 
described as verrucoid in growth pattern with no pinpoint 
bleeding or interdigital maceration.  There was no evidence 
of recent trauma or ulcerations.  The examiner noted that the 
veteran's plantar warts had been present since service.  In 
an October 1999 report, the veteran was noted to be employed 
as a letter carrier.  An October 1999 x-ray showed bilateral 
hallux valgus deformities with a small spur on the plantar 
aspect of the left calcaneus.  

Because there is of record competent evidence of a current 
diagnosis, and competent evidence of an in-service injury or 
disease.  The Board concludes that an examination should be 
afforded the veteran to determine whether the current verruca 
plantaris is causally related to any incident of service, 
including the skin disorder noted.

Accordingly, this case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
skin disorder of the veteran's feet.  The 
examiner should review the claims file in 
conjunction with the examination and 
provide an opinion as to whether any skin 
disorder of the feet currently found is 
as likely as not related to any disease 
or injury of the feet noted in service.  

2.  The RO should also arrange for the 
veteran to undergo a VA audiological 
examination to determine the nature and 
etiology of any current hearing loss.  
The examiner should review the claims 
file in conjunction with the examination 
and provide an opinion as to whether the 
veteran's hearing loss noted at entrance 
into service was as likely as not 
aggravated by the veteran's military 
service.  In so finding, the examiner 
should specifically state whether the 
difference in audiometric readings before 
and after service represents an increase 
in the level of disability, and if so, 
whether the increase was due to the 
natural progress of the disease as 
opposed to any incident of service.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

